Title: John Thaxter to John Adams, 19 December 1780
From: Thaxter, John
To: Adams, John


     
      Sir
      Leyden 19th. Decr. 1780
     
     We arrived here last Evening at six oClock. This Morning We have a Sky and Air truly in the American Style. We have been to a Lecture, where many curious Experiments were made by the Professor of Medicine Mr. Horne. At four Clock We go to a Law Lecture.
     I have engaged two Rooms at fifteen Guilders per Month, in the same Lodgings with Mr. Waterhouse, whom I find very polite and attentive. On Thursday We take possession of them—I am very sorry We cannot be accommodated sooner.
     The Master for the Greek and Latin Languages will be engaged as soon as possible.
     I hope soon to learn that your Eyes are much better.
     
      I have the Honour to be, with perfect Respect, Sir, your most obedient Servt.,
      J Thaxter Junr.
     
     
    